Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s amendments and Remarks filed on 12/28/2021.
	
Claim Status:

Amended claims:1-3, 5-8, 15 and 16.
Canceled claims: 18.
Added new claim:21.
Pending claims: 1-17, and 19-21.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for POS transaction interface control between a consumer and a merchant.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of:
a customer …having a customer POS … to receive input from the merchant during the POS transaction with the merchant; 
a merchant …having a merchant POS to receive input from the merchant during the POS transaction with the customer; 
one or more …, wherein the instructions program … to perform acts, comprising: 
for a specific transaction between the customer and the merchant: 
enabling the merchant POS … on the merchant … to stands by to receive an input from the customer via the customer …;
enabling the customer to provide the input via the customer POS … while the merchant POS…stands by for the input from the customer; and 
in response to determining that the customer POS … has received the input, enabling the merchant POS…on the merchant … to complete the transaction.

The claimed method/system/machine simply describes series of steps for POS transaction interface control between a consumer and a merchant.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting POS interfaces, processors, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using POS interfaces, processors and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. The analysis above applies to all statutory categories of invention including claims 5, and 15. 
 Furthermore, the dependent claims 2-4, 6-14, 16-17, and 19-21 do not resolve the issues raised in the independent claims. Claims 2-4, 6-14, 16-17, and 19-21 are directed towards using enabling the merchant POS interface to complete the transaction comprises causing a locked mode of the merchant POS interface to disengage. Accordingly, claims 2-4, 6-14, 16-17, and 19-21 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".
The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17, and 19-21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,504,092. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and ‘092 claims are drawn to a method and apparatus of 
a customer POS interface configured to receive input from the customer during a POS transaction with the merchant; a merchant POS interface configured to receive input from the merchant during the POS transaction with the customer; one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts, comprising: for a specific transaction between the customer and the merchant: enabling the merchant POS interface to wait to receive an input from the customer via the customer POS interface; enabling the customer to provide the input via the customer POS interface while the merchant POS interface waits for the input from the customer; and in response to determining that the customer POS interface has received the input, enabling the merchant POS interface to complete the transaction.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to method and apparatus of specific transaction between customer and merchant POS interfaces. The claims from both the present application and ‘092 above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
Furthermore, Applicant omitted the steps of “activating a locked mode of the merchant POS interface, wherein the locked mode substantially precludes data input by the merchant on the merchant POS interface; receiving, at the customer terminal, an indication of completion of the first input; sending, from the customer terminal to the merchant terminal, a message indicating completion of the first input; and responsive to the message, de-activating the locked mode of the merchant POS interface”. 
However, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-20 of US Patent No. 10,504,092, but they are not patently distinct. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (US 2015/0095133 A1) and Koshy et al (US 9,996,859 B1).

Ref claim 1, Parker discloses a point-of-sale [POS] system used in performing POS transactions between a customer and a merchant, the point of sale system (para [0047-48]; via POS system 200 facing interfaces…) comprising: 
a customer terminal having a customer POS interface configured to receive input from the customer during a POS transaction with the merchant (para [0047]; via consumer device 106…carried to the merchant location by a consumer… [0048], fig. 2; via POS system 200… [0048] … consumer facing interface 208 via display 218); 
a merchant terminal having a merchant POS interface configured to receive input from the merchant during the POS transaction with the customer (para [0048], fig. 2; via POS system 200 include merchant device 202 and consumer facing device 204 configured to provide merchant facing interface 206 via display 216…merchant inputs via merchant facing interface[touchscreen] 216); 
one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts (para [0053-55], fig. 3; via system 102, server 110, processors 302…input/output modules 308… [0066], fig. 4; via method 4000 and interfaces), comprising: 
for a specific transaction between the customer and the merchant:
enabling the customer to provide the input via the customer POS interface on the customer terminal while the merchant POS interface to stand by for the input from the customer (para [0074]; via at 412 to facilitate a financial transaction via merchant /consumer facing interfaces and interactive displays); and 
in response to determining that the customer POS interface has received the input, enabling the merchant POS interface on the merchant terminal to complete the transaction (para [0079]; via at 608 …to determine POS data/ merchant input… [0103], At 520, merchant device 114/server 110 to provide a payment confirmation include a receipt/a printed receipt [transaction complete]). 
Parker does not explicitly disclose the step of enabling the merchant POS interface on the merchant terminal to stands by to receive an input from the customer via the customer POS interface.
However, Koshy being in the same field of invention discloses the step of enabling the merchant POS interface on the merchant terminal to stand by to receive an input from the customer via the customer POS interface (col. 2, lines 31-45; via providing a merchant self-service interface control [implied merchant standby control to receive input] that allows the merchant to generate a promotion…col.6; lines 57-67, fig. 1; via computing system/merchants may access a promotion and marketing service 102 via a network 118…col.8, line 36-67; via the Point-of-sale management module 124 enable a merchant to interface with a merchant POS system to facilitate generation of promotions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Parker to include the disclosures as taught by Koshy to facilitate the merchant terminal to stand by to receive an input from the customer to complete transaction. 
Ref claim 2, Parker discloses the POS system as claim 1 recites, wherein: the input received via the customer POS interface comprises authorization information corresponding to a payment card associated with the customer (para [0048], fig. 2; via POS system 200/consumer facing interface [e.g., card reader] …[0054]; via Database 112…consumer data/payment data [e.g., credit card information] … [0101]; via to provide the secured payment approval data/to facilitate financial transaction). 
Ref claims 3-4, Parker discloses, in view of Koshy, the POS system as claim 1 recites,
However Koshy specifically discloses, wherein enabling the merchant POS interface to stand by to receive the input comprises causing a locked mode of the merchant POS interface to engage, wherein enabling the merchant POS interface to complete the transaction comprises causing a locked mode of the merchant POS interface to disengage (col. 2, lines 31-45; via providing a merchant self-service interface control [implied merchant standby control to receive input] that allows the merchant to generate a promotion…col.6; lines 57-67, fig. 1; via computing system/merchants may access a promotion and marketing service 102 via a network 118…col.8, line 36-67; via the Point-of-sale management module 124 enable a merchant to interface with a merchant POS system to facilitate generation of promotions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the features mentioned by Parker to include the disclosures as taught by Koshy to facilitate the merchant terminal to stands by to receive an input from the customer causing to engage, disengage to complete transaction. 

The method of claim 5 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Ref claim 6, Parker discloses, in view of Koshy, the method as claim 5 recites, 	but Parker does not disclose, wherein causing the merchant POS interface stand by to receive the input comprises: receiving, by merchant POS interface, an instruction to enter a locked mode.
However, Koshy specifically discloses, wherein causing the merchant POS interface stand by to receive the input comprises: receiving, by merchant POS interface, an instruction to enter a locked mode (col. 2, lines 31-45; via providing a merchant self-service interface control [implied merchant locked mode control] to receive input that allows the merchant to generate a promotion…col.6; lines 57-67, fig. 1; via computing system/merchants may access a promotion and marketing service 102 via a network 118…col.8, line 36-67; via the Point-of-sale [POS] management module 124 enable a merchant to interface with a merchant POS system to facilitate generation of promotions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the features mentioned by Parker to include the disclosures as taught by Koshy to facilitate the merchant terminal to locked mode control to receive an input from the customer to complete transaction for promotion. 
Ref claim 7, Parker discloses the method as claim 5 recites, further comprising: determining that the input comprises sensitive information, wherein causing the merchant POS interface to stand by to receive the input is based at least in part on the input comprising sensitive information (para [0048], fig. 2; via POS system 200/consumer facing interface [e.g., card reader] … [0101]; via to provide the secured payment approval data to facilitate financial transaction).  
Claim 8 is rejected as per the reasons set forth in claim 2. 
Ref claims 9-10, Parker discloses the method as claim 5 recites, wherein the input is a first input, the method further comprising: determining that the customer POS interface is receiving the first input; and based at least in part on the customer POS interface receiving the first input associated with the POS transaction, enabling the merchant POS interface to receive a second input associated with an action separate from the POS transaction, and further comprising causing a representation of the input to surface via the merchant POS interface (para [0075];fig. 5, via a method 500 facilitate a financial transaction…[0076-82]; via merchant/consumer interfaces inputs…POS data/signature/total transaction price).  
Ref claims 11-12, Parker discloses in view of Koshy, the method as claim 5 recites, 
However, Koshy, specifically discloses, wherein determining that the customer POS interface has received the input comprises at least one of: receiving a first message including the input; or receiving a second message indicating completion of the input, and wherein the input comprises a first input, the method further comprising: determining that the merchant POS interface is receiving a second input; and based at least in part on the second input, causing the customer POS interface to enter a locked mode  (col. 2, lines 31-45; via providing a merchant self-service interface control to receive input that allows the merchant to generate a promotion…col.6; lines 57-67, fig. 1; via computing system/merchants may access a promotion and marketing service 102 via a network 118…col.8, line 36-67; via the Point-of-sale [POS] management module 124 enable a merchant to interface with a merchant POS system to facilitate generation of promotions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the features mentioned by Parker to include the disclosures as taught by Koshy to facilitate the merchant terminal to locked mode control to receive an input from the customer, to complete transaction for promotion. 
Claims 13-14 are rejected as per the reasons set forth in claims 3-4.
The device of claim 15 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.  
Ref claim 16-17, Parker discloses the service computing device as claim 15 recites, wherein: the customer POS interface is associated with a customer computing device of the customer; and the input received via the customer POS interface comprises payment information to satisfy a cost of the POS transaction between the customer and the merchant, and  wherein the payment information comprises at least one of: a personal identification number corresponding to a payment card associated with the customer; an identifier associated with the payment card; or a signature associated with the customer (para [0048], fig. 2; via POS system 200/consumer facing interface [e.g., card reader] …[0054]; via Database 112…consumer data/payment data [e.g., credit card information] … [0101]; via to provide the secured payment approval data/to facilitate financial transaction…).  [0075]; fig. 5, via a method 500 facilitate a financial transaction… [0076-82]; via merchant/consumer interfaces inputs…POS data/signature/total transaction price).  
Claim 18 (canceled).
Ref claim 19, Parker discloses the service computing device as claim 15 recites, wherein: the merchant POS interface is associated with first display of a merchant POS device; and the customer POS interface is associated with a second display of the merchant POS device (para [0047]; via consumer device 106…carried to the merchant location by a consumer…[0048], fig. 2; via POS system 200… [0048], fig. 2; via POS system 200 include merchant device 202 and consumer facing device 204 configured to provide merchant facing interface 206 via display 216…merchant inputs via merchant facing interface [touchscreen] 216).
Claim 20 is rejected as per the reasons set forth in claim 6.
Ref claim 21, (New) Parker discloses the POS system as claim 1 recites, the acts further comprising: designating the customer terminal as a control terminal; and wherein enabling the merchant POS interface on the merchant terminal to standby is based at least in part on the customer terminal being designated as the control terminal (para [0047]; via consumer device 106…carried to the merchant location by a consumer…[0048], fig. 2; via POS system 200… … consumer facing interface 208 via display 218).
 
Response to Arguments

Applicant's arguments filed on 12/28/2021 with respect to the 35 USC 103 rejection have been considered but are moot in view of the new grounds of rejection. Applicant’s arguments are addressed in the above 103 rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  

In response:
Examiner respectfully disagrees. Updated claim analysis as a whole are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].
Claims 1-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014); Under Alice. 
	Under Step (2A) Prong 1: A method for processing a point-of-sale [POS] transaction is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage personal relationships or interactions between people including financial transaction following rules or instructions). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include (causing a merchant interface to receive an input…enabling a customer interface to receive an input…determining…to complete the transaction). As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage personal behavior or relationships or interactions between people including financial transactions, and following rules or instructions). Hence, examiner has indicated that these identified limitations are directed to “methods of organizing human activities” and has provided a justification for why these limitations fall within one of the enumerated groupings of abstract ideas. Furthermore, using a computer as a tool to implement the abstract ideas does not make it less abstract. This is sufficient under the guidelines of the 2019 PEG and October 2019 Update as cited above. Accordingly, it seems reasonable to examiner to group the abstract idea under “Methods of organizing human activity” as enumerated in Section I of the 2019 PEG.
The instant claims do not attempt to solve an unconventional technological solution, but rather use the processor as a tool to implement the abstract idea.
	Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of causing a merchant interface to receive an input…enabling a customer interface to receive an input…determining…to complete the transaction do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “causing a merchant interface to receive an input…enabling a customer interface to receive an input…determining…to complete the transaction”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0022-27]: Servers, devices/processors, interfaces, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
	Under Step (2B): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a service computing device/processors, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 
Moreover, what Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. The computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
Applicant’s citation of BASCOM is non-persuasive because the claims at issue in BASCOM are readily distinguishable over the instant claims. In BASCOM v. AT&T: The claimed invention is able to provide individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. …The claims of the ′606 patent generally recite a system for filtering Internet content. The claimed filtering system is located on a remote ISP server that associates each network account with (1) one or more filtering schemes and (2) at least one set of filtering elements from a plurality of sets of filtering elements, thereby allowing individual network accounts to customize the filtering of Internet traffic associated with the account. For example, one filtering scheme could be "a word-screening type filtering scheme" and one set of filtering elements (from a plurality of sets) could be a "master list [] of disallowed words or phrases together with [an] individual [list of] words, phrases or rules." Id. at 4:30-35.
Applicant further cites Berkheimer, presuming that Examiner took the position that the claims describe well-understood, routine and conventional activities. Examiner respectfully disagrees. Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use conventional “off the shelf” computer to implement the abstract idea. 
The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
The Examiner respectfully disagrees with the analogy of the instant claims of the present application to the court cases from USPTO Guidelines. Therefore, the claims are directed to abstract idea (In re Alice) and neither effects an improvement to another technology or technical field, nor amount to an improvement to the functioning of the computer itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Sayeed et al (US 2017/0076269 A1) discloses Smart Integrated POINT-OF-SALE System.
Fernando et al (US 2015/0199882 A1) discloses Multi-Mode POINT-OF-SALE Device.
Beatty et al (US 2016/0124627 A1) discloses Methods for Adjusting Point-Of-Sale Interfaces
Bell et al (US 10,783,508 B1) discloses Processing Multiple Point-Of-Sale Transactions.
ASO (WO 2015/075892 A1) discloses Information processing system and ordering device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691